             Case 2:19-cv-12282-GGG Document 22 Filed 09/15/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    DENISE RITA ADAMS                                                            CIVIL ACTION

    VERSUS                                                                          NO: 19-12282

    ANDREW SAUL,                                                                  SECTION: T(5)
    COMMISSIONER OF SOCIAL
    SECURITY ADMINISTRATION

                                              ORDER

           Pursuant to 42 U.S.C. § 405(g) of the Social Security Act (the “Act”), Denise Rita Adams

(“Plaintiff”) seeks judicial review of the final decision of the Commissioner of the Social Security

Administration (the “Commissioner”), finding Plaintiff was not disabled within the meaning of

the Act. Plaintiff requests the Court reverse and remand this case for further administrative

proceedings under 42 U.S.C. § 405(g). 1 Plaintiff contends that the Administrative Law Judge

(“ALJ”) failed to consider Plaintiff’s inability to perform work on a regular and sustained basis

due to frequent hospitalizations and medical treatment and made significant legal errors evaluating

the medical opinions of record.

           On February 24, 2017, Plaintiff filed an application for Disability Insurance Benefits

(“DIB”). On August 3, 2018, the Plaintiff received a hearing before an ALJ where Plaintiff and a

vocational expert testified. On November 14, 2018, the ALJ issued a decision denying Plaintiff’s

application for DIB. The Appeals Council then denied a request for review, finding that there was

no reasonable probability that newly submitted evidence would have changed the ALJ’s decision.

On August 23, 2019, Plaintiff initiated this action requesting judicial review under 42 U.S.C. §




1
    R. Doc. 15-1, p.9.

                                                  1
           Case 2:19-cv-12282-GGG Document 22 Filed 09/15/20 Page 2 of 3




405(g). On February 4, 2020, Plaintiff filed a motion for summary judgment.2 On April 6, 2020,

the Social Security Administration filed a cross motion for summary judgment.3

         On September 1, 2020, the Magistrate Judge issued a Report and Recommendation,

recommending that Plaintiff’s motion for summary judgment be denied, that Defendant’s motion

for summary judgment be granted, and that Plaintiff’s suit be dismissed with prejudice. 4 The

Magistrate Judge determined that Plaintiff failed to establish the factual predicate required by Fifth

Circuit precedent to necessitate a separate, “extra” finding regarding her ability to maintain

employment. Additionally, the Magistrate Judge noted that the ALJ properly made a separate,

specific finding regarding Plaintiff’s ability to maintain employment. The Magistrate Judge further

rejected Plaintiff’s contention that the ALJ ignored medical evidence and determined that the ALJ

properly considered the medical evidence presented. Finally, the Magistrate Judge found that the

purportedly new evidence relied upon by Plaintiff does not warrant a remand because the evidence

was not technically new. Plaintiff has timely filed objections to the Magistrate Judge’s Report and

Recommendation.5

         Having carefully considered the administrative record, the applicable law, the motions for

summary judgment, the Magistrate Judge’s Report and Recommendation, and the Plaintiff’s

Objections to Magistrate’s Report and Recommendation, the Court OVERRULES Plaintiff’s

objections, APPROVES the Magistrate Judge’s Report and Recommendation and ADOPTS the

Report as the Court’s opinion herein.

         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s objections to the Magistrate

Judge’s Report and Recommendation are OVERRULED, and that the Report and


2
  R. Doc. 15.
3
  R. Doc. 19.
4
  R. Doc. 20.
5
  R. Doc. 21.

                                                  2
         Case 2:19-cv-12282-GGG Document 22 Filed 09/15/20 Page 3 of 3




Recommendation is ADOPTED as the Court’s opinion. IT IS FURTHER ORDERED that

Plaintiff’s motion for summary judgment is DENIED, that Defendant’s motion for summary

judgment is GRANTED. IT IS FURTHER ORDERED that this action is DISMISSED with

prejudice.

       New Orleans, Louisiana, on this 15th day of September, 2020.



                                                   GREG GERARD GUIDRY
                                                 UNITED STATES DISTRICT JUDGE




                                             3
